PER CURIAM.
Hanes appeals the trial court’s dismissal of his second amended complaint with prejudice for failure to state a cause of action. We reverse. We find the facts alleged in each count of the second amended complaint sufficient to state a cause of action.
Accordingly, the order of the trial court dismissing appellant’s second amended complaint is reversed and the cause is remanded for further proceedings consistent with this opinion.
ROBERT P. SMITH, Jr., Chief Judge, and McCORD and MILLS, JJ., concur.